Citation Nr: 1527283	
Decision Date: 06/25/15    Archive Date: 07/07/15

DOCKET NO.  12-00 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for mandibular prognathism.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Gordon, Associate Counsel 


REMAND

The Veteran served on active duty from June 1962 to May 1966.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June and October 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, that denied an application to reopen a previously denied claim.

The Veteran had a September 2011 Decision Review Officer (DRO) hearing at the RO.  In March 2013, the Veteran, sitting at the RO, testified at a hearing conducted via video conference with the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

In October 2014, the Board remanded this matter for further evidentiary development.

Pursuant to the October 2014 remand, the Veteran was scheduled for a VA examination for his mandible disability.  Although the Veteran was notified of the February 2015 examination, evidence in Virtual VA shows that the Veteran's representative later contacted the RO and indicated that the Veteran was in a nursing home and unable to travel to Omaha, Nebraska for his VA examination.  Additionally, while the Veteran's representative asked for the matter to be adjudicated based on the evidence of record and without VA examination, the Board finds that the Veteran ought to be afforded another opportunity to be examined by VA.  If the Veteran is physically unable to appear for a VA examination, arrangements should be made to the extent possible to have him examined by an appropriate examiner at the assisted living or nursing home facility where he resides.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran with an appropriate clinician for a VA examination to determine the nature and etiology of any currently diagnosed disability of the mandible.  The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.  The examiner should elicit a complete history of the Veteran's condition.

After reviewing the file, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that any current mandible disability had its onset during the Veteran's active duty or is otherwise related to such service.

The examiner should provide an opinion as to whether there is clear and unmistakable evidence both that the mandibular prognathism pre-existed service and was not aggravated therein, as well as whether the residuals of the Veteran's jaw surgery represented "usual effects" of surgery.  The VA examiner is requested to specifically address the following:

(a)  Is it clear and unmistakable (undebatable) that mandibular prognathism pre-existed the Veteran's period of active duty service from January 1962 to May 1966?  (Please point to medical evidence of record and/or identify medical principles relating to mandibular prognathism that support the examiner's conclusion.)

(b)  If there is clear and unmistakable evidence/information that mandibular prognathism pre-existed the Veteran's period of active duty, is there also clear and unmistakable evidence (evidence that is obvious and manifest/undebatable) that the mandibular prognathism did not undergo a worsening beyond its natural progression during this period of active duty service?  (As with the answer to (a), point to evidence and/or medical principles supporting the conclusion.)

(c)  Are there any residuals of the in-service surgery that are unexpected?  In other words, the examiner should address the question of whether the surgery did not have the desired effect or was not in its effect ameliorative.  

All opinions must be accompanied by a detailed rationale, especially with regard to any findings that the disability undebatably pre-existed military service or undebatably was not aggravated during service.

2. The agency of original jurisdiction should re-adjudicate the claim, and if a benefit sought is not granted, a supplemental statement of the case should be issued.  After the Veteran is given opportunity to respond, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

